DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 03, 2021 has been entered.

2.	The following is a NON-FINAL office action upon examination of application number 16/272,205. Claims 1-10 are pending in the application and have been examined on the merits discussed below.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

4.	Application 16/272,205, filed 02/11/2019 claims foreign priority to 2018-023160, filed 02/13/2018.
Response to Amendment

5.	In the response filed February 03, 2021, Applicant amended claims 1, 9, and 10, and did not cancel any claims. No new claims were presented for examination. 



Response to Arguments

7.	Applicant's arguments filed February 03, 2021, have been fully considered.

8.	Applicant submits “that the recitations of amended independent claims 1, 9, and 10 are not directed to the enumerated sub-grouping of managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions.” [Applicant’s Remarks, 02/03/2021, page 7]

The Examiner respectfully disagrees. Under Step 2A Prong One of the eligibility inquiry, Applicant argues that “the recitations of amended independent claims 1, 9, and 10 are not directed to the enumerated sub-grouping of managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions.” In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claim 1 has been found to recite an abstract idea that falls into the “Certain methods of organizing human activity” by reciting limitations for managing personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions. The limitations reciting “acquire return information indicating a first spot and a first date and time, the first spot being a spot where a first user hopes to return a vehicle, the first date and time being a date and time when the first user hopes to return the vehicle, determine at least one of a first charge and a first privilege based on the return information and grades of users that hope to use the vehicle returned at the first spot and the first date and time, wherein the grades define the users as a regular member or a premium member and the premium member is a member that is favored over the regular member in the use of a car sharing service, the first charge being a charge about use of the vehicle when the vehicle is returned at the first spot on the first date and time, the first privilege being a privilege about the use of the vehicle when the vehicle is returned at the first spot on the first date and time; and a sending function to send, to the terminal, information indicating at least one of the first charge and the first privilege are reasonably understood as setting forth activities of managing personal behavior or relationships or interactions between people - including following rules or instructions, and furthermore may be understood as a commercial interaction. Under Prong One of Step 2A, vehicle return information provided by a user is evaluated to provide the user with information related to a charge (based on the return information provided by the user) for using a vehicle and returning the vehicle at a first spot. The vehicle return information and the grade of users that hope to use the vehicle returned at the first spot and the first date and time is received and analyzed for purposes which relate to commercial interactions and therefore the claim limitations fall within the certain methods of organizing human activity grouping. 
Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of commercial interactions (See, e.g., paragraph [0023]: “The acquisition unit 11 acquires return information indicating a first spot and a first date and time. The first spot is a spot where the user (first user) hopes to return a vehicle. The first date and time is a date and time when the user hopes to return the 10vehicle. The vehicle herein is a vehicle that is rented to the user in the car sharing service” and paragraph [0026]: “The determination unit 12 determines at least one of a first charge and a first privilege based on the return information. The first charge is a charge about the use of the vehicle when the vehicle is returned at the first spot on the first date and time. The first privilege is a privilege about the use of the vehicle when the vehicle is returned at the first spot on the first date and time. 
As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim, under its broadest reasonable interpretation, recites limitations within the Abstract idea grouping of “certain methods of organizing human activity.” Clearly, organizing human activities is applicable to the process of managing car sharing services between users. The limitations of acquiring, determining, and sending, cover human activity concepts, but for the recitation of generic computer components. That is, other than reciting a server, the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite limitations falling within the “Certain Methods of Organizing Human Activity” grouping as set forth in the 2019 PEG.  For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive at showing Applicant’s claims as eligible.

9.	Applicant submits “Yoon does not teach or suggest categorizing users in grades or utilizing grades of users in the system and methods disclosed therein.” [Applicant’s Remarks, 02/03/2021, page 9]

	Applicant suggests, as best understood by the Examiner, that Yoon does not teach determine “grades of users that hope to use the vehicle returned at the first spot and the first date 

10.	Applicant submits “Yoon and Audet do not teach or suggest "determine at least one of a first charge and a first privilege based on the return information and grades of users that hope to use the vehicle returned at the first spot and the first date and time, wherein the grades define the users as a regular member or a premium member and the premium member is a member that is favored over the regular member in the use of a car sharing service””. [Applicant’s Remarks, 02/03/2021, page 9]

In response to the Applicant’s argument that Yoon and Audet do not teach or suggest "determine at least one of a first charge and a first privilege based on the return information and grades of users that hope to use the vehicle returned at the first spot and the first date and time, wherein the grades define the users as a regular member or a premium member and the premium member is a member that is favored over the regular member in the use of a car sharing service,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 02/03/2021, which has been addressed in the updated rejection below. The amended limitations are narrower than the original claim limitations. Applicant’s argument concerning the §103 rejection of independent claims 1, 9, and 10 has been considered, but is primarily raised in support of the new limitations added to independent claims 1, 9, and 10, which have not previously been presented or considered, and therefore the amendments and 

11.	Applicant submits “the disclosure of Meunier does not teach or suggest "determine at least one of a first charge and a first privilege based on the return information and grades of users that hope to use the vehicle returned at the first spot and the first date and time, wherein the grades define the users as a regular member or a premium member and the premium member is a member that is favored over the regular member in the use of a car sharing service.”” [Applicant’s Remarks, 02/03/2021, pages 9-10]

In response to the Applicant’s argument that the disclosure of Meunier does not teach or suggest "determine at least one of a first charge and a first privilege based on the return information and grades of users that hope to use the vehicle returned at the first spot and the first date and time, wherein the grades define the users as a regular member or a premium member and the premium member is a member that is favored over the regular member in the use of a car sharing service,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 02/03/2021, which has been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claims 1, 9, and 10 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

12.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been 

Claim Rejections - 35 USC § 101


13.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claims 1-10 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1-10 are directed to a device, a computer program product, and a method (i.e., process, machine, 
Proceeding to step 2A, Prong One, here, the claimed invention in claims 1-10 are directed toward an information processing device and method. Claims 1-10 recite an abstract idea, falling within the grouping of “certain methods of organizing human activity.” Although the claim limitations are among the four statutory classes of invention, the claims recite an abstract idea. Specifically, the series of steps in claims 1, 9, and 10 instructing how to acquire return information indicating a first spot and a first date and time, the first spot being a spot where a first user hopes to return a vehicle, the first date and time being a date and time when the first user hopes to return the vehicle, determine at least one of a first charge and a first privilege based on the return information and grades of users that hope to use the vehicle returned at the first spot and the first date and time, wherein the grades define the users as a regular member or a premium member and the premium member is a member that is favored over the regular member in the use of a car sharing service, the first charge being a charge about use of the vehicle when the vehicle is returned at the first spot on the first date and time, the first privilege being a privilege about the use of the vehicle when the vehicle is returned at the first spot on the first date and time, and send information indicating at least one of the first charge and the first privilege would be directed to the “certain methods of organizing human activities” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. These details exemplify the abstract ideas of organizing human activity (since the invention is used to manage personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions). As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “a server,” and “a terminal.” The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Revised Step 2A (with Prong Two) overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. Federal Register, Vol. 84, page 55 details that the considerations for a “practical application” are: The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See 84 Fed. Reg. 55. The claim does not improve any technology, or have a technological improvement. Moreover, limitations that are “not” indicative of integration into a practical application include adding the words “apply it”, or mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)). This consideration was previously addressed under step 2B and is also applicable here at Step 2A, Prong Two. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and there is still no improvement to a technology or using the judicial in 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to send information indicating at least one of the first charge and the first privilege. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. According to the MPEP, section 2106.05(d) II, the courts have recognized the following computer functions to be well-understood, routine and conventional function when they are claimed in a merely generic manner: performing repetitive calculations, receiving processing and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. While the claim recites hardware and software elements, such as “a server,” and “a terminal” these limitations are not sufficient to qualify as being “significantly more” than the abstract idea. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the element are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Further, claims to an apparatus "comprising a computer for executing computer instructions” and computer-readable 
Claims 2-10 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 2-8 (i.e., decreasing the first charge as a demand is higher and a process of increasing the first privilege as the demand is higher, the demand being a demand for the vehicle at the first spot in a predetermined time after the first date and time; perform at least one of a process of decreasing the first charge as the number of users is larger and a process of increasing the first privilege as the number of the users is larger, each of the users being a user that hopes to use the vehicle that is to be returned at the first spot in the predetermined time after the first date and time; perform at least one of a process of decreasing the first charge as a grade of a second user is higher and a process of increasing the first privilege as the grade of the second user is higher, the second user being a user that hopes to use the vehicle that is to be returned at the first spot in the predetermined time after the first date and time; perform at least one of a process of decreasing the first charge as a demand is higher and a process of increasing the first privilege as the demand is higher, the demand being a demand for a car sharing service at the first spot in a predetermined time after the first date and time; perform at least one of a process of decreasing the first charge as the number of users is larger and a process of increasing the first privilege as the number of the users is larger, each of the users being a user that hopes to use the car sharing service at the first spot in the predetermined time after the first date and time; perform at least one of a process of decreasing the first charge as a grade of a second user is higher and a process of increasing the first privilege as the grade of the second user is higher, the second user being a user that hopes to use the car sharing service at the first spot in the predetermined time after the first date and time; further acquire preliminary information indicating a second spot and a second date and time, the second spot being different from the first spot, the second date and time being a date and time when the vehicle is returned at the second spot; determine at least one of a second charge and a second privilege based on the preliminary information, the second charge being a charge about the use of the vehicle when the vehicle is returned at the second spot on the second date and time and being lower than the first charge, the second privilege being a privilege about the use of the vehicle when the vehicle is returned at the second spot on the second date and time and being higher than the first privilege; and send information indicating at least one of the second charge and the second privilege) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 2-8 fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

19.	Claims 1-2, 8-9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Pub. No.: US 2017/0364969 A1, [hereinafter Yoon], in view of Audet, Pub. No.: US 2011/0010300 A1, [hereinafter Audet], in further view of Reh et al., Pub. No.: US 2014/0278599 A1, [hereinafter Reh].

As per claim 1, Yoon teaches an information providing device comprising: a server configured to: acquire, from a terminal, return information indicating a first date and time, the first date and time being a date and time when the first user hopes to return the vehicle (paragraph 0001, discussing a car rental system and method via price adjustment and, more particularly, to a car rental system and method via price adjustment, which is capable of reasonably renting a car by analyzing a rental price and real-time car provision state of each car-rental company using a demand, schedule and desired price category of a user, who requests a rental price and price comparison search, as variables when the user selects a desired car model according to a schedule or itinerary thereof, calculating a discount rate or an increase rate, providing the car-rental company and the user with a real-time rental price and insurance premium obtained by adjusting the predetermined price of the car-rental company; paragraph 0011, discussing a search database configured to collect rental-car demand information according to a search request of a user who wants to use a rental car during a specific period (i.e., acquire, from a terminal, return information indicating a first date and time), a price adjustment server configured to collect a desired car model, price and demand during the specific period within a predetermined area from the search database, to analyze a demand and schedule of the user, a desired price category of the user, a real-time total stock of the car-rental company and a base price as the search processor receives the request for price comparison search of the car of the desired model to be rented during the specific period from the user terminal 100, requests search data according to a rental date and time, a return date and time and the model of the car from the rental-car management unit, and provides the model and rental price of the car in real time as the search result; paragraph 0067, discussing that the data field of the car request unit includes a car code, a company code, a rental date, a return date, an insurance code, a rental price, an insurance premium, a reservation number, a user name and a user contact; paragraph 0028, discussing a system for managing a fleet of rental vehicles, the system comprising a network configured to exchange data between a server and a plurality of vehicle rental stations; paragraphs 0051, 0055); 

determine at least one of a first charge and a first privilege based on the return information (paragraph 0010, discussing that it is an object of the invention to provide a car rental system and method via price adjustment, which is capable of reasonably renting a car by analyzing a rental price and real-time car provision state of each car-rental company using a demand, schedule and desired price category of a user, who requests a rental price (i.e., determine at least one of a first charge and a first privilege based on the return information) and price comparison search, as variables when the user selects a desired car model according to a schedule or itinerary thereof, calculating a discount rate or an increase rate, providing the car-rental company and the user with a real-time rental price and insurance premium obtained by adjusting the predetermined price of the car-rental company; paragraph 0011, discussing a search database configured to collect 

send, to the terminal, information indicating at least one of the first charge and the first privilege (paragraph 0065, discussing that the screen output unit outputs information on an available car, the price of which is discounted or increased per car rental company in real time, and information on the adjusted price on the screen of the user terminal, as a result generated by the price adjuster according to the request for price comparison search of the rental car from the user terminal).
 acquiring, from a terminal, return information, it does not explicitly teach that the return information indicates a first spot, the first spot being a spot where a first user hopes to return a vehicle. Yoon does not explicitly teach acquire, from a terminal, return information indicating a first spot, the first spot being a spot where a first user hopes to return a vehicle; determine grades of users that hope to use the vehicle returned at the first spot and the first date and time, wherein the grades define the users as a regular member or a premium member and the premium member is a member that is favored over the regular member in the use of a car sharing service; the first charge being a charge about use of the vehicle when the vehicle is returned at the first spot on the first date and time, the first privilege being a privilege about the use of the vehicle when the vehicle is returned at the first spot on the first date and time. Audet in the analogous art of car rental management systems teaches:

acquire, from a terminal, return information indicating a first spot, the first spot being a spot where a first user hopes to return a vehicle (paragraph 0028, discussing a system for managing a fleet of rental vehicles, the system comprising a network configured to exchange data between a server and a plurality of vehicle rental stations; a vehicle availability module adapted to monitor a number of vehicles at a plurality of vehicle rental stations; and a rental incentive module adapted to establish a vehicle rental incentive based, at least in part, on the number of vehicle at a vehicle rental station; paragraph 0069, discussing that the renter identifies the desired destination or arrival station (i.e., first spot). The system then proposes alternate destination stations with associated advantageous rental cost or reward points... The renter selects the destination station or the departure station  (because a renter can decide to take a vehicle from a preferred departure stations instead of a station offering no additional benefit to take a vehicle from and also select a preferred arrival station to maximize his or her rental benefits). The renter pays for the rental cost and rents the vehicle to use the vehicle. The steps could be ordered differently if desired without departing from the scope of at least one embodiment of the invention);
the first charge being a charge about use of the vehicle when the vehicle is returned at the first spot on the first date and time (paragraph 0014, discussing a method for determining a rental cost, or incentive reward(s), that takes into consideration stations that need additional vehicles or have too much vehicles therein to incite the user to bring their vehicle to a specific station; paragraph 0016, discussing a method for determining a rental cost, or incentive reward(s), that take into consideration stations that are full of vehicles to incite the user to rent the vehicle from a specific station(s); paragraph 0019, discussing  a method for transmitting rental cost or incentive reward(s) related information to a mobile computing device of a user); and

the first privilege being a privilege about the use of the vehicle when the vehicle is returned at the first spot on the first date and time (paragraph 0019, discussing  a method for transmitting rental cost or incentive reward(s) related information to a mobile computing device of a user (for 
example using an SMS message, an email or a phone call); paragraph 0028, discussing a system for managing a fleet of rental vehicles, the system comprising a network configured to exchange data between a server and a plurality of vehicle rental stations; a vehicle availability module adapted to monitor a number of vehicles at a plurality of vehicle rental stations; and a rental incentive module adapted to establish a vehicle rental incentive based, at least in part, on the number of vehicle at a vehicle rental station; paragraph 0070, discussing that a vehicle rental request is received and the desired arrival station(s) is selected by the user. The system analyzes the vehicles distribution in various stations, and proposes possible arrival stations with associated benefits thereof. The renter rents a vehicle, and returns the rented vehicle to an arrival station. Finally the renter pays the vehicle rental cost associated with the selected arrival station; it could be a reduced rental cost, get bonus points therewith or other privileges or advantages provided therewith if the selected arrival station is a station that was subject to provide additional advantages because it was determined by the system that vehicles should move in/out some docks to improve the vehicles distribution among stations; paragraph 0073, discussing that the 

Yoon is directed toward a car rental system and method. Audet is directed toward a method for repartitioning vehicles. Therefore they are deemed to be analogous as they both are directed towards vehicle management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to include acquiring, from a terminal from a terminal, return information indicating a first spot, the first spot being a spot where a first user hopes to return a vehicle; the first charge being a charge about use of the vehicle when the vehicle is returned at the first spot on the first date and time, the first privilege being a privilege about the use of the vehicle when the vehicle is returned at the first spot on the first date and time, as taught by Audet, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by helping the users to better distribute rented vehicles among stations.

The Yoon-Audet combination does not explicitly teach determine grades of users that hope to use the vehicle returned at the first spot and the first date and time, wherein the grades define the users as a regular member or a premium member and the premium member is a member that is favored over the regular member in the use of a car sharing service. However, Reh in the analogous art of vehicle rental systems teaches this concept (abstract, discussing techniques for making it more convenient and efficient for customers to conduct various rental vehicle transactions; paragraph 0151, discussing that the operation of the FIG. 42 process flow can permit a customer to select a particular rental vehicle from among multiple rental vehicle options via the mobile application prior to arriving at the pickup location…Some practitioners may 

The Yoon-Audet combination is directed toward vehicle management systems. Reh is directed toward techniques for managing rental vehicle transactions. Therefore they are deemed to be analogous as they both are directed towards vehicle rental management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yoon-Audet combination to include determining grades of users that hope to use the vehicle returned at the first spot and the first date and time, wherein the grades define the users as a regular member or a premium member and the premium member is a member that is favored over the regular member in the use of a car sharing service, as taught by Reh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary 

As per claim 2, the Yoon-Audet-Reh combination teaches the information providing device according to claim 1. Although not taught by Yoon, Audet teaches wherein the server is configured to perform at least one of a process of decreasing the first charge as a demand is higher and a process of increasing the first privilege as the demand is higher, the demand being a demand for the vehicle at the first spot in a predetermined time after the first date and time (paragraph 0017, discussing a method for determining rental cost of a vehicle, or incentive reward(s), based on actual expected demand based on past use history of vehicles; paragraph 0065, discussing that an aspect of the invention provides a method to provide an incentive to a user by, for instance, altering the rental cost when a renter uses a station that misses vehicles therein as arrival station or when the renter uses a station that has too much vehicles therein as departure station. The illustrative embodiments therein are directed to altered rental cost however the incentive could be provided otherwise to the renter. Bonus points, reward points (not limited to points but encompassing means to represent a value) of a reward program could be given to the user, price reduction on the vehicle rental system registration could be provided, price reduction to buy other goods (assuming there is an agreement to do so with merchants which could be possible since some merchants could find advantageous to get more users of vehicles using a nearby station, for instance) could be provided in exchange of using a rented vehicles between stations that need to get rid of vehicles therefrom or receive vehicles therein; paragraph 0068, discussing an exemplary process to determine a vehicle rental cost in function of the number of vehicles docked in stations. This helps improve the repartition of vehicles among The number of vehicles in stations is evaluated and past use data of vehicles, is analyzed to determine where the most critical needs are among the stations. The system determines which stations have too little units therein to meet the "departure" demand and which stations have too much vehicles therein to meet the "arrival" demand. Preferred destination stations are identified and "arrival based" vehicle rental cost are established to influence renters (user of a rented vehicle) to use preferred destination stations as arrival stations to help better distribute the vehicles among stations in function of vehicles demand; paragraph 0070, discussing that a vehicle rental request is received and the desired arrival station(s) is selected by the user. The system analyzes the vehicles distribution in various stations, and proposes possible arrival stations with associated benefits thereof. The renter rents a vehicle and returns the rented vehicle to an arrival station. Finally the renter pays the vehicle rental cost associated with the selected arrival station; it could be a reduced rental cost, get bonus points therewith or other privileges or advantages provided therewith if the selected arrival station is a station that was subject to provide additional advantages because it was determined by the system that vehicles should move in/out some docks to improve the vehicles distribution among stations; paragraph 0075).
Yoon is directed toward a car rental system and method. Audet is directed toward a method for repartitioning vehicles. Therefore they are deemed to be analogous as they both are directed towards vehicle management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to perform at least one of a process of decreasing the first charge as a demand is higher and a process of increasing the first privilege as the demand is higher, the demand being a demand for the vehicle at the first spot in a predetermined time after the first date and time, as taught by Audet, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The 

As per claim 8, the Yoon-Audet-Reh combination teaches the information providing device according to claim 1. Although not taught by Yoon, Audet teaches wherein: the server is configured to: further acquire preliminary information indicating a second spot and a second date and time, the second spot being different from the first spot, the second date and time being a date and time when the vehicle is returned at the second spot (paragraph 0028, discussing a system for managing a fleet of rental vehicles, the system comprising a network configured to exchange data between a server and a plurality of vehicle rental stations; a vehicle availability module adapted to monitor a number of vehicles at a plurality of vehicle rental stations; and a rental incentive module adapted to establish a vehicle rental incentive based, at least in part, on the number of vehicle at a vehicle rental station; paragraph 0069, discussing that the renter identifies the desired destination (or arrival) station. The system then proposes alternate destination stations, with associated advantageous rental cost or reward points... The renter selects the destination station or the departure station (because a renter can decide to take a vehicle from a preferred departure stations instead of a station offering no additional benefit to take a vehicle from and also select a preferred arrival station to maximize his or her rental benefits). The renter pays for the rental cost and rents the vehicle, to use the vehicle. The steps could be ordered differently if desired without departing from the scope of at least one embodiment of the invention; paragraph 0078, discussing that the illustrative embodiment of FIG. 13 uses, inter alia, the historical usage data, the day and the time of the day, the distance, the number of vehicles at stations and the number of empty docks at stations to make a determination of an incentive to move vehicles between stations by renters as opposed to move vehicles manually by employees loading trucks and trailers. The algorithm can weight each criterion to determine optimal incentive rewards to offer to renters...);
determine at least one of a second charge and a second privilege based on the preliminary information, the second charge being a charge about the use of the vehicle when the vehicle is returned at the second spot on the second date and time and being lower than the first charge (paragraph 0014, discussing a method for determining a rental cost, or incentive reward(s), that takes into consideration stations that need additional vehicles or have too much vehicles therein to incite the user to bring their vehicle to a specific station; paragraph 0015, discussing a method for providing an altered rental cost, or incentive reward(s) i.e. reward points, when a vehicle is returned to a station having a low number of vehicles or no vehicle thereat; paragraph 0019, discussing a method for transmitting rental cost or incentive reward(s) related information to a mobile computing device of a user; paragraph 0078, discussing that the illustrative embodiment of FIG. 13 uses, inter alia, the historical usage data, the day and the time of the day, the distance, the number of vehicles at stations and the number of empty docks at stations to make a determination of an incentive to move vehicles between stations by renters as opposed to move vehicles manually by employees loading trucks and trailers. The algorithm can weight each criterion to determine optimal incentive rewards to offer to renters...),

 the second privilege being a privilege about the use of the vehicle when the vehicle is returned at the second spot on the second date and time and being higher than the first privilege (paragraph 0065, discussing that an aspect of the present invention provides a method to provide an incentive to a user by, for instance, altering the rental cost when a renter uses a station that misses vehicles therein as arrival station or when the renter uses a station that has too much vehicles therein as departure station. The illustrative embodiments therein are directed to altered rental cost however the incentive could be provided otherwise to the renter. Bonus points, reward points (not limited to points but encompassing means to represent a value) of a reward program could be given to the user, price reduction on the vehicle rental system registration could be provided, price reduction to buy other goods (assuming there is an agreement to do so with merchants which could be possible since some merchants could find advantageous to get more users of vehicles using a nearby station, for instance) could be provided in exchange of using a rented vehicles between stations that need to get rid of vehicles therefrom or receive vehicles therein; paragraph 0069, discussing that the renter identifies the desired destination (or arrival) station (the departure station is known if the renter rents a vehicle from a station). The system then proposes alternate destination stations, with associated advantageous rental cost or reward points. On the other hand the system can propose alternative departure stations, with associated advantageous rental cost. The renter selects the destination station or the departure station (because a renter can decide to take a vehicle from a preferred departure stations instead of a station offering no additional benefit to take a vehicle  from and also select a preferred arrival station to maximize his or her rental benefits). The renter pays for the rental cost and rents the vehicle, to use the vehicle; paragraph 0070); and

 send information indicating at least one of the second charge and the second privilege (paragraph 0070, discussing that a vehicle rental request is received and the desired arrival station(s) is selected by the user. The system analyzes the vehicles distribution in various stations, and proposes possible arrival stations with associated benefits thereof. The renter rents a vehicle, and returns the rented vehicle to an arrival station. Finally the renter pays the vehicle rental cost associated with the selected arrival station; it could be a reduced rental cost, get bonus points therewith or other privileges or advantages provided therewith if the selected arrival station is a station that was subject to provide additional advantages because it was determined by the system that vehicles should move in/out some docks to improve the vehicles distribution among stations; paragraph 0073, discussing that the information related to provided incentives to use departure stations 12 or arrival stations can be provided to a renter via his/her mobile computer devices; paragraph 0078, discussing that the illustrative embodiment of FIG. 13 uses, inter alia, the historical usage data, the day and the time of the day, the distance, the number of vehicles at stations and the number of empty docks at stations to make a determination of an incentive to move vehicles between stations by renters as opposed to move vehicles manually by employees loading trucks and trailers. The algorithm can weight each criterion to determine optimal incentive rewards to offer to renters...).

Yoon is directed toward a car rental system and method. Audet is directed toward a method for repartitioning vehicles. Therefore they are deemed to be analogous as they both are directed towards vehicle management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to include  acquiring preliminary information indicating a second spot and a second date and time, the second spot being different from the first spot, the second date and time being a date and time when the vehicle is returned at the second spot; determining at least one of a second charge and a second privilege based on the preliminary information, the second charge being a charge about the use of the vehicle when the vehicle is returned at the second spot on the second date and time and being lower than the first charge, the 3Application Serial No.: 16/272,205Docket No.: 94377-899 (08TMCT98302PA) second privilege being a privilege about the use of the vehicle when the vehicle is returned at the second spot on the second date and time and being higher than the first privilege; and sending information indicating at least one of the second charge and the second privilege, as taught by Audet, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by helping the users to better distribute rented vehicles among stations.

Claims 9 and 10 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 9 and 10  teaches a non-transitory computer readable storage medium having computer program instructions stored on the non-transitory computer readable storage medium and an information providing method (paragraph 0020, discussing a system and method for managing a rental car through price comparison; paragraph 0036, discussing that the price adjustment server 100 includes a user authentication unit 110, a controller 120, a search processor 131, a data loading unit 132 and a quantity controller 133.  A price adjustment processor 140 includes a pattern analyzer 141, a base price management unit 142, a price adjuster 143, a screen output unit 150 and a car request unit 160).

20.	Claims 3-6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Audet, in view of Reh, in further view of  Meunier, Pub. No.: US 2002/0186144 A1, [hereinafter Meunier].

As per claim 3, the Yoon-Audet-Reh combination teaches the information providing device according to claim 2. Although not taught by Yoon, Audet teaches wherein the server is configured to perform at least one of a process of decreasing the first charge (paragraph 0017, discussing a method for determining rental cost of a vehicle, or incentive reward(s), based on actual expected demand based on past use history of vehicles; paragraph 0066, discussing that reward points could be embodied as Airmiles.TM.  or Aeroplan.TM. or any other existing, dedicated or not, incentive reward mechanism. In an exemplary embodiment, the user is offered a number of reward points depending of how helpful the trip of the renter with the vehicle and the selected stations are to the distribution of the vehicles among stations. If the vehicle is rented from a station that is full of vehicles, the user receives a lot of points. Conversely, if the rented vehicle is taken from a station having a low number of vehicles therein, no (or little) reward points are given. The rental system can suggest departing or arrival stations based on the fleet of vehicle distributions. Stations suggestions can be made by the system through Internet with associated reward points when applicable. The user can therefore decide of his/her departing and arrival The system determines which stations have too little units therein to meet the "departure" demand and which stations have too much vehicles therein to meet the "arrival" demand. Preferred destination stations are identified and "arrival based" vehicle rental cost are established to influence renters (user of a rented vehicle) to use preferred destination stations as arrival stations to help better distribute the vehicles among stations in function of vehicles demand; paragraph 0077, discussing if the renter wants more arrival incentive rewards he/she is informed that he/she could bring the vehicle to station because this station, is also empty and is also used more than station. The amount of incentive rewards is attributed by taking into consideration the historical use of each station to ensure there are always some vehicles to rent and some receiving docks available at each station).

Yoon is directed toward a car rental system and method. Audet is directed toward a method for repartitioning vehicles. Therefore they are deemed to be analogous as they both are directed towards vehicle management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to include performing at least one of a process of decreasing the first charge, as taught by Audet, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by helping the users to better distribute rented vehicles among stations.
as the number of users is larger and a process of increasing the first privilege as the number of the users is larger, each of the users being a user that hopes to use the vehicle that is to be returned at the first spot in the predetermined time after the first date and time. However, Meunier in the analogous art of vehicle management systems teaches this concept (paragraph 0237, discussing that many vehicle inventory imbalances can be avoided by taking early corrective actions but for those that cannot be avoided, there is also a benefit in informing users about the problem as early as possible; paragraph 0238, discussing that it is provided that the CRMLS constantly monitors the rental fleet and automatically communicates with the relevant group of users in order to provide advance warning and modify the demand for vehicles when facing an actual or imminent vehicle imbalance in the network. FIG. 12B provides an illustration of the following examples: [0239] a) If a location is likely to experience a shortage in a particular vehicle class but has a surplus in a superior vehicle class, the user may automatically be upgraded to the next vehicle class and be notified of such minor change. [0240] b) If a location is likely to experience a shortage of vehicles in all vehicle classes, the system will post a message on the Internet to influence future reservations. Furthermore, it will send a message to the group of users already holding reservations at the affected location to offer them an incentive to postpone or modify their existing reservations; paragraph 0242, discussing that the system-prompted modifications described can be summarized as an attempt to reduce the gap between demand and offer by making modifications in the demand pattern for rental vehicles.  As will be seen further, other methods are also used to reduce said gap by making modifications in the offer pattern for rental vehicles. Although voluntary modifications to reservations represent an inconvenience to most users, it is believed that an incentive-based method which provides alternative options is an acceptable compromise which can substantially contribute to rental fleet optimization and overall user satisfaction; paragraph 0418, discussing that the CRMLS constantly 

The Yoon-Audet-Reh combination is directed toward vehicle management systems. Meunier is directed toward a system and method for automating a vehicle rental process. Therefore they are deemed to be analogous as they both are directed towards vehicle management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yoon-Audet-Reh combination to include performing at least one of a process of decreasing the first charge as the number of users is larger and a process of increasing the first privilege as the number of the users is larger, each of the users being a user that hopes to use the vehicle that is to be returned at the first spot in the predetermined time after the first date and time, as taught by Meunier, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by allowing use of incentive-based alternatives, thereby helping management to reduce the gap between demand and offer.

As per claim 4, the Yoon-Audet-Reh combination teaches the information providing device according to claim 2, but it does not explicitly teach wherein the server is configured to perform at least one of a process of decreasing the first charge as a grade of a second user is higher and a process of increasing the first privilege as the grade of the second user is higher, the second user being a user that hopes to use the vehicle that is to be returned at the first spot in the predetermined time after the first date and time. However, Meunier in the analogous art of vehicle management systems teaches these concepts. Meunier teaches:

wherein the server is configured to perform at least one of a process of decreasing the first charge as a grade of a second user is higher and a process of increasing the first privilege as the grade of the second user is higher (paragraph 0050, discussing that it is also an advantage of the invention in that it recognizes the existence of imperfect user behavior and provides users with incentives to act responsibly and disincentives to act fraudulently or irresponsibly; paragraph 0215, discussing that the invention provides for said incidents to be marked against a user up to a certain threshold beyond which penalties or rate increases are applied, messages are sent or other actions may be taken automatically or manually. Inversely, users who consistently rent vehicles with low incident occurrence can automatically receive encouragement messages and reduced rates; paragraph 0224, discussing that a reservation made by a user can cause the system to refuse other reservations or proceed to vehicle relocations within the network. As a result, lost opportunities and unnecessary costs can be incurred when users fail to use their reservations and neglect to modify or cancel them. Therefore, the system can automatically bill and update behavior/volume ratings for users who have failed to use their reservations after a system manager defined grace period has expired.  Said billing can be established based on past user track record; paragraph 0461, discussing that it is known from the current vehicle rental industry that a significant category of users react to special promotions. Said users are often willing to modify their time of travel and destination in order to save money),

the second user being a user that hopes to use the vehicle that is to be returned at the first spot in the predetermined time after the first date and time (paragraph 0240, discussing that if a location is likely to experience a shortage of vehicles in all vehicle classes, the system will post a message on the Internet to influence future reservations. Furthermore, it will send a message to the group of users already holding reservations at the affected location to offer them an incentive to postpone or modify their existing reservations; paragraph 0242, discussing that the system-prompted modifications here described can be summarized as an attempt to reduce 

The Yoon-Audet-Reh combination is directed toward vehicle management systems. Meunier is directed toward a system and method for automating a vehicle rental process. Therefore they are deemed to be analogous as they both are directed towards vehicle management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yoon-Audet-Reh combination to include performing at least one of a process of decreasing the first charge as a grade of a second user is higher and a process of increasing the first privilege as the grade of the second user is higher, the second user being a user that hopes to use the vehicle that is to be returned at the first spot in the predetermined time after the first date and time, as taught by Meunier, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by allowing use of incentive-based alternatives, thereby helping management to reduce the gap between demand and offer.

As per claim 5, the Yoon-Audet-Reh combination teaches the information providing device according to claim 1. Although not taught by Yoon, Audet teaches wherein the server is configured to perform at least one of a process of decreasing the first charge as a demand is higher and a process of increasing the first privilege as the demand is higher (paragraph 0017, a method for determining rental cost of a vehicle, or incentive reward(s), based on actual expected demand based on past use history of vehicles; paragraph 0065, discussing a method to provide an incentive to a user by, for instance, altering the rental cost when a renter uses a station that misses vehicles therein as arrival station or when the renter uses a station that has too much vehicles therein as departure station. The illustrative embodiments therein are directed to altered rental cost however the incentive could be provided otherwise to the renter. Bonus points, reward points (not limited to points but encompassing means to represent a value) of a reward program could be given to the user, price reduction on the vehicle rental system registration could be provided, price reduction to buy other goods (assuming there is an agreement to do so with merchants which could be possible since some merchants could find advantageous to get more users of vehicles using a nearby station, for instance) could be provided in exchange of using a rented vehicles between stations that need to get rid of vehicles therefrom or receive vehicles therein; paragraph 0068, discussing an exemplary process to determine a vehicle rental cost in function of the number of vehicles docked in stations. This helps improve the repartition of vehicles among stations. The exemplary embodiment goes as follows: The number of vehicles in stations is evaluated and past use data of vehicles, is analyzed to determine where the most critical needs are among the stations. The system determines which stations have too little units therein to meet the "departure" demand and which stations have too much vehicles therein to meet the "arrival" demand. Preferred destination stations are identified and "arrival based" vehicle rental cost are established to influence renters (user of a rented vehicle) to use preferred destination stations as arrival stations to help better distribute the vehicles among stations in function of vehicles demand; paragraph 0070, discussing that a vehicle rental request is received and the desired arrival station(s) is selected by the user. The system analyzes the vehicles distribution in various stations and proposes possible arrival stations with associated benefits thereof. The renter rents a vehicle and returns the rented vehicle to an arrival station. Finally the renter pays the vehicle rental cost associated with the selected arrival station; it could be a reduced rental cost, get bonus points therewith or other privileges or advantages provided therewith if the selected arrival station is a station that was subject to provide additional advantages because it was determined by the system that vehicles should move in/out some docks to improve the vehicles distribution among stations; paragraph 0075).

Yoon is directed toward a car rental system and method. Audet is directed toward a method for repartitioning vehicles. Therefore they are deemed to be analogous as they both are directed towards vehicle management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to include performing at least one of a process of decreasing the first charge as a demand is higher and a process of increasing the first privilege as the demand is higher, as taught by Audet, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by helping the users to better distribute the rented vehicles among stations.

The Yoon-Audet-Reh combination does not explicitly teach the demand being a demand for a car sharing service at the first spot in a predetermined time after the first date and time. However, Meunier in the analogous art of vehicle management systems teaches this concept (paragraph 0032, discussing that it is a main object of the invention to bring together logical intellectual processes and practical means to enable the entire rental process to take place easily between users, vehicle rental service providers and third parties in less time, with less cost and more reliability. Third parties may include other transportation, travel, vehicle rental or information networks, regulatory entities, credit or payment facilitators or any regular participant in the vehicle rental activity; paragraph 0199, discussing that the reservation process takes into account various elements such as user-provided duration (24), involved rental locations, vehicle class and bookings on-hand to determine if a rental vehicle can be reserved for a user. The system also provides for standard rates to be applied to rental transactions depending on the advance notice given by the user; paragraph 0216, discussing that to understand the vital importance of such mechanisms in an automated short-term rental system it should be understood that vehicles will normally be rented out several times a day to different users and that there is usually no technicians to verify or correct the condition of vehicles in between rentals. It is known from economic models that even marginal improvements in user compliance with reserved times as well as reductions in vehicle downtime have a very significant impact on the economic viability of a rental system. For example, it is easy to understand that important utilization losses and poor fleet planning will result for the service provider if too many users exaggerate--even by half a day only--the length of their required rental period or fail to show up for a reserved vehicle. It is also obvious that important shortages, customer complaints and poor fleet planning will result if vehicles fail to return within the expected rental duration, if they are returned at the wrong location or unfit to be rented again as a result of careless behaviors; paragraph 0235, discussing that vehicle rental systems are subject to sudden peaks in demand. As can be seen in FIG. 16A, shortages may easily occur at one rental station (Station B at period 4 in this example) even if there are several unused vehicles elsewhere in the network; paragraph 0236, discussing that since users come to depend very much on said rental systems, they may suffer significant consequences when a reservation is not honored or when a vehicle cannot be rented spontaneously at their preferred location. Thus, there is a benefit in optimizing the management of this process; paragraph 0238, discussing that it is provided that the CRMLS constantly monitors the rental fleet and automatically communicates with the relevant group of users in order to provide advance warning and modify the demand for vehicles when facing an actual or imminent vehicle imbalance in the network).



As per claim 6, the Yoon-Audet-Reh-Meunier teaches the information providing device according to claim 5. Although not taught by Yoon, Audet teaches wherein the server is configured to perform at least one of a process of decreasing the first charge (paragraph 0017, discussing a method for determining rental cost of a vehicle, or incentive reward(s), based on actual expected demand based on past use history of vehicles; paragraph 0066, discussing that reward points could be embodied as Airmiles.TM.  or Aeroplan.TM. or any other existing, dedicated or not, incentive reward mechanism. In an exemplary embodiment, the user is offered a number of reward points depending of how helpful the trip of the renter with the vehicle and the selected stations are to the distribution of the vehicles among stations. If the vehicle is rented from a station that is full of vehicles, the user receives a lot of points. Conversely, if the rented vehicle is taken from a station having a low number of vehicles therein, no (or little) reward points are given. The rental system can suggest departing or arrival stations based on the fleet of vehicle distributions. Stations suggestions can be made by the system through Internet with associated reward points when applicable. The user can therefore decide of his/her departing and arrival stations and potentially collect points; paragraph 0068, discussing an exemplary process to determine a vehicle rental cost in function of the number of vehicles docked in stations. This helps improve the repartition of vehicles among stations. The exemplary embodiment goes as follows: The number of vehicles in stations is evaluated and past use data of vehicles, is analyzed to determine where the most critical needs are among the stations. The system determines which stations have too little units therein to meet the "departure" demand and which stations have too much vehicles therein to meet the "arrival" demand. Preferred destination stations are identified and "arrival based" vehicle rental cost are established to influence renters (user of a rented vehicle) to use preferred destination stations as arrival stations to help better distribute the vehicles among stations in function of vehicles demand; paragraph 0077, discussing if the renter wants more arrival incentive rewards he/she is informed that he/she could bring the vehicle to station because this station is also empty and is also used more than station. The amount of incentive rewards is attributed by taking into consideration the historical use of each station to ensure there are always some vehicles to rent and some receiving docks available at each station).

Yoon is directed toward a car rental system and method. Audet is directed toward a method for repartitioning vehicles. Therefore they are deemed to be analogous as they both are directed towards vehicle management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to include performing at least one of a process of decreasing the first charge, as taught by Audet, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by helping the users to better distribute rented vehicles among stations.
as the number of users is larger and a process of increasing the first privilege as the number of the users is larger, each of the users being a user that hopes to use the car sharing service at the first spot in the predetermined time after the first date and time. However, Meunier in the analogous art of vehicle management systems teaches this concept (paragraph 0199, discussing that the reservation process takes into account various elements such as user-provided duration (24), involved rental locations, vehicle class and bookings on-hand to determine if a rental vehicle can be reserved for a user. The system also provides for standard rates to be applied to rental transactions depending on the advance notice given by the user; paragraph 0216, discussing that to understand the vital importance of such mechanisms in an automated short-term rental system it should be understood that vehicles will normally be rented out several times a day to different users and that there is usually no technicians to verify or correct the condition of vehicles in between rentals. It is known from economic models that even marginal improvements in user compliance with reserved times as well as reductions in vehicle downtime have a very significant impact on the economic viability of a rental system. For example, it is easy to understand that important utilization losses and poor fleet planning will result for the service provider if too many users exaggerate--even by half a day only--the length of their required rental period or fail to show up for a reserved vehicle.  It is also obvious that important shortages, customer complaints and poor fleet planning will result if vehicles fail to return within the expected rental duration, if they are returned at the wrong location or unfit to be rented again as a result of careless behaviors; paragraph 0237, discussing that many vehicle inventory imbalances can be avoided by taking early corrective actions but for those that cannot be avoided, there is also a benefit in informing users about the problem as early as possible; paragraph 0238, discussing that it is provided that the CRMLS constantly monitors the rental fleet and automatically communicates with the relevant group of users in order to provide advance warning and modify the demand for vehicles when facing an actual or imminent vehicle imbalance in the network. FIG. 12B provides an illustration of the following examples: [0239] a) If a location is likely to experience a shortage in a particular vehicle class but has a surplus in a superior vehicle class, the user may automatically be upgraded to the next vehicle class and be notified of such minor change. [0240] b) If a location is likely to experience a shortage of vehicles in all vehicle classes, the system will post a message on the Internet to influence future reservations. Furthermore, it will send a message to the group of users already holding reservations at the affected location to offer them an incentive to postpone or modify their existing reservations; paragraph 0242, discussing that the system-prompted modifications described can be summarized as an attempt to reduce the gap between demand and offer by making modifications in the demand pattern for rental vehicles. As will be seen further, other methods are also used to reduce said gap by making modifications in the offer pattern for rental vehicles. Although voluntary modifications to reservations represent an inconvenience to most users, it is believed that an incentive-based method which provides alternative options is an acceptable compromise which can substantially contribute to rental fleet optimization and overall user satisfaction; paragraph 0418, discussing that the CRMLS constantly compares the most probable demand curve against the most probable offer curve for a system-manager defined set of vehicles, locations and time range).

The Yoon-Audet-Reh combination is directed toward vehicle management systems. Meunier is directed toward a system and method for automating a vehicle rental process. Therefore they are deemed to be analogous as they both are directed towards vehicle management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yoon-Audet-Reh combination to include as the number of users is larger and a process of increasing the first privilege as the number of the users is larger, each of the users being a user that hopes to use the car sharing service at the first spot in the predetermined time after the first date and time, as taught by Meunier, since the claimed invention is merely a combination of old elements, and in the combination each element 

As per claim 7, the Yoon-Audet-Reh-Meunier combination teaches the information providing device according to claim 5. Although not taught by the Yoon-Audet combination, Meunier teaches wherein the server is configured to perform at least one of a process of decreasing the first charge as a grade of a second user is higher and a process of increasing the first privilege as the grade of the second user is higher (paragraph 0050, discussing that it is also an advantage of the invention in that it recognizes the existence of imperfect user behavior and provides users with incentives to act responsibly and disincentives to act fraudulently or irresponsibly; paragraph 0215, discussing that the invention provides for said incidents to be marked against a user up to a certain threshold beyond which penalties or rate increases are applied, messages are sent or other actions may be taken automatically or manually. Inversely, users who consistently rent vehicles with low incident occurrence can automatically receive encouragement messages and reduced rates; paragraph 0224, discussing that a reservation made by a user can cause the system to refuse other reservations or proceed to vehicle relocations within the network. As a result, lost opportunities and unnecessary costs can be incurred when users fail to use their reservations and neglect to modify or cancel them. Therefore, the system can automatically bill and update behavior/volume ratings for users who have failed to use their reservations after a system manager defined grace period has expired. Said billing can be established based on past user track record; paragraph 0461, discussing that it is known from the current vehicle rental industry that a significant category of users react to special promotions. Said users are often willing to modify their time of travel and destination in order to save money),
 the second user being a user that hopes to use the car sharing service at the first spot in the predetermined time after the first date and time (paragraph 0240, discussing that if a location is likely to experience a shortage of vehicles in all vehicle classes, the system will post a message on the Internet to influence future reservations. Furthermore, it will send a message to the group of users already holding reservations at the affected location to offer them an incentive to postpone or modify their existing reservations; paragraph 0242, discussing that the system-prompted modifications here described can be summarized as an attempt to reduce the gap between demand and offer by making modifications in the demand pattern for rental vehicles. As will be seen further, other methods are also used to reduce said gap by making modifications in the offer pattern for rental vehicles. Although voluntary modifications to reservations represent an inconvenience to most users, it is believed that an incentive-based method which provides alternative options is an acceptable compromise which can substantially contribute to rental fleet optimization and overall user satisfaction; paragraph 0324).

The Yoon-Audet-Reh combination is directed toward vehicle management systems. Meunier is directed toward a system and method for automating a vehicle rental process. Therefore they are deemed to be analogous as they both are directed towards vehicle management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yoon-Audet-Reh combination to include performing at least one of a process of decreasing the first charge as a grade of a second user is higher and a process of increasing the first privilege as the grade of the second user is higher, the second user being a user that hopes to use the car sharing service at the first spot in the predetermined time after the first date and time, as taught by Meunier, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Goel, Pub. No.: US 2007/0244766 A1 – describes a system and method for matching customer preferences with vendor products and services in the airline or similar industries, and then dynamically managing the on-demand and optimally customized delivery of such business services or products.
B.	Katz et al., Pub. No.: US 2009/0037349 A1 – relates to systems and methods for managing travel clubs. 
C.	Cao, Pub. No.: Pub. No.: US 2016/0364678 A1 – describes systems and methods relating to one or more ride-sharing vehicles.
D.	Juliver et al., Pub. No.: US 2012/0041675 A1 – describes a method and system for coordinating transportation services. 
E.	Kumar, V. I. S. W. A. N. A. T. H. A. N., and Denish Shah. "Building and sustaining profitable customer loyalty for the 21st century." Journal of retailing 80.4 (2004): 317-329 – describes a two-tiered rewards structure as a means for marketers to operationalize the framework. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683